Citation Nr: 0835124	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-37 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 2000 to 
October 2004, during the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA), Houston, Texas, Regional Office 
(RO).  The veteran disagreed with the decision and 
subsequently perfected an appeal.     


FINDINGS OF FACT

1.  Although the veteran's service medical records show 
complaints of chest pain and palpitations, a heart condition 
was not diagnosed.

2.  There is no objective evidence of a current heart 
condition.  


CONCLUSION OF LAW

A heart condition was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The VCAA duty to notify was satisfied by December 2004 and 
May 2005 letters.  These letters fully addressed all three 
notice elements; informed the veteran of what evidence was 
required to substantiate her service connection claim, and of 
the veteran's and VA's respective duties for obtaining 
evidence.   

In a March 2006 letter, the RO also advised the veteran as to 
how disability ratings and effective dates are awarded, as 
required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains service medical records, VA medical records, and the 
veteran's statements.  The veteran reported to and underwent 
a VA general medical examination conducted by Quality Care 
Medical Group in San Antonio, Texas, in June 2005.  The 
veteran also underwent a VA exercise stress test conducted by 
Central Cardiovascular Institute in San Antonio, Texas, in 
July 2005.  The veteran requested a video hearing before the 
Board in San Antonio, Texas; however, she failed to appear at 
the hearing on August 2008, and has offered no explanation as 
to her failure to attend.  Thus, the Board considers her 
hearing request withdrawn.  Significantly, the record does 
not otherwise indicate any additional obtainable evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  In fact, the veteran indicated in a 
January 2005 "Statement in Support of Claim" form that she 
had no additional medical records to submit.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).  

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular disorders, when such disease 
is manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Furthermore, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



III.  Analysis

The veteran seeks service connection for a heart condition, 
which she maintains was incurred during active service.  

The veteran's service medical records reflect complaints of 
chest pain and palpitations throughout her active service.  
In this regard, an August 2001 clinical record from the Naval 
Branch Medical Clinic (NBMC) Earle in Colts Neck, New Jersey 
shows the veteran's first chest pain complaint.  In an 
October 2002 clinical record from NBMC Earle, the examiner 
assessed the veteran with chest pain, of unknown etiology.  
An October 2002 echocardiogram conducted by the Heart Center 
was considered normal with no significant dysrhythmias.  In a 
September 2003 clinical report from the NBMC in Pascagoula, 
Mississippi, the examiner noted that the veteran's chest pain 
was atypical with doubt of cardiac etiology.  The veteran's 
discharge examination report was negative for complaints of 
chest pain, and the chest and heart were noted as normal.  
See July 2004 Separation Examination Report.

The post-service medical records are negative for any 
diagnosis of a heart condition.  In this regard, a June 2005 
VA general medical examination report conducted by Quality 
Care Medical Group in San Antonio, Texas, the examiner noted 
that the veteran had a history of chest pain and had multiple 
echocardiograms and stress tests with no specific diagnosis.  
An exercise stress test was conducted in July 2005 by Central 
Cardiovascular Institute in San Antonio, Texas.  The July 
2005 exercise treadmill stress test report indicated that 
exercise capacity was good; heart response and blood pressure 
were normal; and no arrhythmias were noted with exercise.  
The conclusion was negative near maximal treadmill.  In an 
addendum to the June 2005 VA general medical report, the 
examiner, after being informed of the results of the exercise 
stress test, indicated that there was no diagnosis to account 
for the complaints of chest pain.  In March 2006, the veteran 
underwent a treadmill exercise tolerance test at the Audie L. 
Murphy VA Medical Center (VAMC) in San Antonio, Texas, the 
examiner indicated that the veteran complained of sharp chest 
pains and palpitations, but the test resulted in no diagnosis 
of a heart condition.  Finally, according to a May 2006 
echocardiographic evaluation report from the Audie L. Murphy 
VAMC, the examiner noted that the heart study was normal and 
showed no evidence of irregularities.     

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a heart condition must be 
denied.
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part,  vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, while the veteran, during service, complained of chest 
pain, the medical evidence fails to show that she currently 
has a heart condition to account for her complaints of pain.  
Absent a finding of a current heart condition that can be 
related to service, there is no basis to grant service 
connection.

The Board acknowledges the veteran's assertion, made in her 
January 2005 notice of disagreement, that the examiner 
conducting the July 2005 exercise treadmill stress test 
believed that the veteran may have paroxysmal atrial 
tachycardia.  However, as noted above, the July 2005 exercise 
stress test was essentially normal, with no reference to any 
paroxysmal atrial tachycardia.  While the veteran is 
competent to describe her symptomatology (see Layno, 6 Vet. 
App. at 469), she, as a layperson, is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because she has not 
been shown to have the requisite medical expertise.  See, 
e.g., Routen, 10 Vet. App. at 186; Espiritu, 2 Vet. App. at 
494-95.  

Since there is no competent evidence of record demonstrating 
a current heart condition to meet the threshold question in a 
service connection claim, the claim of service connection for 
a heart condition must fail.

The Board concludes that a heart condition was not incurred 
in or aggravated by service.  The benefit-of-the-doubt 
doctrine has been considered; however, as the 
preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
see also Gilbert, 1 Vet. App. at 54.        


ORDER

Entitlement to service connection for a heart condition is 
denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


